826 F.2d 1062
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Phillip Maurice BEDFORD, Plaintiff-Appellant,v.David ARMSTRONG, L.J. Hollenbach III, Jerry Abramson,Richard Dotson, Officer John Frey, Officer Harry Hite,Detective Jim Johnson, Detective Robert Whitaker, and GlendaHardison, Defendants-Appellees.
Nos. 87-5358, 87-5513.
United States Court of Appeals, Sixth Circuit.
Aug. 17, 1987.

1
Before KEITH and NORRIS, Circuit Judges, and GIBBONS, District Judge.*

ORDER

2
This pro se plaintiff seeks review of two orders by the district court which denied his motions for a temporary injunction to stay various state criminal proceedings brought against him pending the resolution of his federal civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  He now moves to consolidate the two above-captioned appeals, for bond pending appeal and to enjoin the state proceedings.  Upon examination of the record, plaintiff's brief and the pleadings filed with this court, the panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Plaintiff filed an action pursuant to 42 U.S.C. Sec. 1983 in the district court for the Western District of Kentucky, based upon allegations that defendants had conspired to both secure his prosecution for various criminal charges and achieve the revocation of his parole.  Thereafter, in the context of the civil rights action, he filed two separate motions for a temporary injunction to enjoin the trial of the criminal charges and the revocation of his parole pending the resolution of his civil rights action in federal court.  By orders entered March 26, 1987, and April 17, 1987, however, the district court denied the motions for injunctive relief.  These appeals ensued.


4
Review of the record and the materials filed by the parties with this court indicates that it is unnecessary for the panel to address the merits of the appeals.  Specifically, since the original filing of these cases, the state court proceedings which plaintiff seeks to enjoin have all been concluded.  As a result, there is no longer in existence a case or controversy susceptible to review by this court and the issues raised in the appeals are therefore moot.   See Kamsler v. Ward, 353 F.2d 206 (7th Cir.1965).


5
Accordingly, the motions to consolidate, for bond pending appeal and to enjoin the criminal prosecutions are hereby denied.  Furthermore, the orders of the district court entered March 26, 1987, and April 17, 1987, are hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julia Gibbons, U.S. District Judge for the Western District of Tennessee, sitting by designation